 In the Matter ofCALIFORNIA DOORCOMPANYandLUMBER &SAWMILLWORKERSUNION, No. 2760, A. F. L.Case No. 20-B-1357.-DecidedOctober 10, 1945-Mr. C. G. Price,of Diamond Springs, Calif.,for theCompany.Mr. J. S.Hazard,of San Francisco,Calif., andMr. Lindley 0.Kearns,ofDiamond Springs, Calif., for the A. F. L.Mr. Joseph F. Clark,ofSusanville,Calif., andMr. R. B. Johnson,of Placerville,Calif., for the C. I. O.Mr. David P. Easton,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon a petition duly filed by Lumber & Sawmill Workers UnionNo. 2760, A. F. L., herein called the A. F. L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of CaliforniaDoor Company,Diamond Springs,California,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert E.Tillman, Trial Examiner.Said hearing was held at Placerville,California, on July 2, 1945.The Company, the A. F. L., and Interna:tionalWoodworkers of America, Local Union 286, herein calledthe C. I. 0., appeared and participated.All parties were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.TheI.O. movedat the hearing for a dismissal of the petition herein.The TrialExaminer reserved ruling upon this motion for the Board.Forreasons stated in Section III,infra,the motion is granted.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYCalifornia Door Company,a California corporation, is engagedin felling timber, transporting logs, and manufacturing lumber.The64 N. L.R. B., No. 2.5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany maintains a logging camp near Caldor, Eldorado County,California, from which logs 'arc carried via the Company's railroadto, its sawmill at Diamond Springs, California.We are concernedherein with the Company's logging operations.Approximately 90-percent of the logs,used at the sawmill is obtained from these opera-tions; the balance is purchased in the open inarket.During the year1944, the Company produced at its sawmill approximately 24 millionboard feet of, lumber valued at approximately $200,000, of which about20 percent was shipped to points outside the State of California.The Company admits that'it is engaged in commerce within the.meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLumber & Sawmill Workers Union,No. 2760, affiliated with theAmericanFederation of Labor, and International Woodworkers ofAmerica, Local 286,affiliated with the Congress of Industrial Organ-izations,are labor organizations, admitting to membership employees.of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONBy letter dated January 5, 1945, the A. F. L. requested recognitionfrom the Coihpany as the representative of its Jogging employees.The Company made no reply thereto,.-and on March 29, 1945, theA. F: L. filed the petition herein.,As previously noted, the Company operates a logging camp and asawmill connected by a company-owned railroad.Because, of severeweather conditions, the operations of the logging 'camp are usuallysuspended between the months of December and April, and the crewengaged at- these operations is, for the most part, laid off until suchoperations resume.On October-11, 1943, the C. I. O. was certified bythe Board as the e±clusive representative of the logging employees.'Shortly thereafter, the C.; I. O. held several membership meetings todetermine what demands .should be made upon the Company. Bythe time these, demands were determined, the winter shut-down ofthe Company's logging operations had taken place, and the crew hadbeen disbanded.However, previous thereto, a group of 'the C. I. O.'s'officers had been autliorized by the crew to negotiate with the Company,during the shut-down, and this group met with representatives of theCompany to negotiate the terms of a contract, with the understandingby both the Company and the -C. I. O. ' that any agreement reachedwas to be subject to the approval of the employees. Such approval,of course, could be obtained only after the resumption of the logging1For Decision and Direction of Election,seeMatter of California Door Company, 52N. L. R. B. 68. CALIFORNIA DOOR COMPANYoperationsin the spring. " - Althoughagreement was reached betweenthe parties upon some of the points proposed by the C. I. 0., theybecame dead-locked on others and they agreed to defer further discus-sions of these issues until the resumption of logging operations.In addition to the negotiations upon the C. I. O.'s proposals men-tioned above,the parties apparently,also discussed'the C. I. O.'s 1943-industry-wide demands.The parties agreed with respect to some ofmajority of them.The resulting dispute was submitted to theNationalWar Labor Board for determination some time in Jan-uary 1944.2The Company's logging operations resumed in -April 1944. InMay or June of that year, the C. I. O. again met with the Company,at which time -the parties agreed to postpone further discussion untilthe National War Labor Board issued a directive with respect to theC. I. O.'s 1943 industry-wide demands,since these demands,the partiesrealized, were similar to those matters upon which they had deferrednegotiations.--.Subsequently the C. I. U. presented to the Company its 1944 indus-try-wide demands upon the assumption that any agreement reachedthereon was to be incorporated into the contract resulting from theproceedings then before the National War Labor Board.There wasdisagreement upon virtually all the 1944 industry-wide'demands,and in December 1944, a conciliator was called upon to assist in thenegotiations.As indicated above, the A. F. L. 'then notified the Com-'parry of its claim to representation on January 5, 1945, and on January15, the Company informed the conciliator,that because of this claim,it could not sign any contract with the C.I.O.The conciliator,certifiedthe dispute on the 1944 industry-wide demands to the National WarLabor Board on February 8, and these issues are apparently stillpending before that agency.On February 22, 1945, the National War Labor Board issued adirective concerning the 1943 industry-wide demands.On March 29,the A.Y.L. filed the petition in the instant proceeding,3and, there-after, the Company refused to enter into any contract with the C. I. O.on the ground that an unresolved question concerning representationexisted.The C. I. O. argues, in effect, that the doctrine of theAllis-Chalmerscase4is applicable to the facts herein, and that it should be permitteda reasonable time within which to conclude an agreement with the8N W L B Case No 111-6087-Da The A.F L had previously filed a petition for certification of representatives of theCompany's employees in June 1944.In October of that year,the petition was dismissedadministratively by the Regional Office.*Matter of Allis-Chalmers Manufacturing Company,50 N. L R B 306I 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany.We agree.Within the first year of the C. I. O.'s certifica-tion the parties reached an impasse in several matters and these issueswere submitted to the National War Labor Board for determination.It is clear that we would not have directed an election while the pro-ceedings before that agency were pending.,'Not until February 1945did the National War Labor Board issue a directive, and, because ofthe nature of the Company's seasonal operations and the commitmentof the parties based thereon, the C. I. O. and the Company were in no-position to execute a collective bargaining agreement incorporatingthe provisions of the directive until April 194.5.By that time, how-ever, the Company was confronted with the demand of a rival labororganization and the fact that a representation petition filed by thatorganization was then pending before this Board, and it refused tosign any contract with the C. I. O. Thus, we are satisfied, the C. I. O.did not have a. reasonable opportunity to obtain a contract from theCompany" and serve as the certified bargaining representative of thelogging employees.Accordingly, we find that no question affectingcommerce exists at this time concerning the representation of theseemployees.eThe A. F. L.'s petition for certification of representativeswill be dismissed.?ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of California Door Company, Diamond Springs, Cali-fornia, filed by Lumber & Sawmill Workers Union, No. 2760, A.,F."L.,be, and it hereby is, dismissed..P SeeMatter of Aluminum Company of America,53 N. L R B 593;Matter of KennecottCopper Corporation,51 N L R B 1140.-6We are of the opinion that the issues before the National War Labor Board relating tothe C I 0 's 1944 industry-wide demands do not warrant a contrary conclusionTheyare merely cumulative to the matters disposed of by the February 5, 1945, directive, whichwas contemplated by the Company and the C. I. O. as constituting the basis for theirinitial contract.7CfMatter of Jackson Box Company,59 N. L. R. B. 808,in which we directed an elec-tionIn that case more than a year elapsed between the effective date of a directive ofthewar Labor Board disposing of matters in dispute between the employer and a uniondesignated as bargaining agent of the employees concerned and the date a rival labororganization filed its petition for certification of representativesThere,moreover, theemployer and the designated union were not handicapped in reaching an agreement becauseof a normal cessation of operations and disbanding of employees